EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 06/15/2021.
	Claims 1, 4, 6, 9-12 and 14-18 have been amended. Claims 20-25 have been added. Claims 2-3, 5, 8 and 19 have been canceled.  Overall, claims 1, 4, 6-7, 9-18 and 20-25 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
1.	The drawings were received on 06/15/2021.  These drawings are approved.

Claims
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.     
	Authorization for this examiner's amendment was given in a telephone interview with Mr. David C. Oren (Reg. No. 38,694) on September 2, 2021.  During telephone conversation with Mr. .
The application has been amended as follows: 

- Claim 1 (Currently Amended) 
-- A scroll compressor, comprising:
a casing having an inner space;
an orbiting member provided in an inner space of the casing, and the orbiting member to perform an orbiting motion;
a non-orbiting member, wherein the orbiting member and the non-orbiting member to form a compression chamber, the compression chamber having a suction chamber, an intermediate pressure chamber and a discharge chamber;
a plurality of bypass holes configured to allow a refrigerant of the intermediate pressure chamber to at least partially pass;
an opening/closing valve assembly configured to open and close the plurality of bypass holes; and
a switching valve assembly configured to control the opening/closing valve assembly, the switching valve assembly to be coupled to the opening/closing valve assembly, and the switching valve assembly to be provided outside the casing,
wherein a portion of the opening/closing valve assembly is disposed on each separate one of the bypass holes to open and close the corresponding bypass hole, 
wherein the opening/closing valve assembly includes a plurality of opening/closing valves to independently open and close the plurality of bypass holes, respectively,

wherein a plurality of differential pressure spaces are provided, wherein a corresponding one of the plurality of differential pressure spaces is provided at one side of each of the plurality of valve spaces with the corresponding opening/closing valve interposed therebetween, and wherein the plurality of differential pressure spaces communicate with each other via a connection passage groove provided on the back pressure plate or the non-orbiting member, 
wherein at least two of the differential pressure spaces communicate with each other by the connection passage groove disposed on the lower surface of the back pressure plate, 
wherein both ends of the connection passage groove are inclined toward the differential pressure spaces, respectively, and 
wherein a differential pressure hole is coupled at a portion of the connection passage groove and is connected to a third connection pipe.--

- Claim 4 (Currently Amended)
--The scroll compressor of claim 1, wherein the plurality of differential pressure spaces and the plurality of valve spaces are formed with a phase difference of 180°, respectively.--
	


Claim 7 (Currently Amended)
	-- The scroll compressor of claim 1, wherein a gasket is provided on an upper surface of the non-orbiting member, wherein the connection passage groove is overlapped with the gasket so as to be sealed. --

- Claim 11 (Currently Amended)
--The scroll compressor of claim1, wherein a horizontal sectional area of each of the plurality of differential pressure spaces is greater than a horizontal sectional area of the corresponding bypass hole.--

- Claim 12 (Currently Amended)
-- The scroll compressor of claim 1, wherein each of a plurality of outlet grooves are independently disposed at each of a plurality of valve spaces, respectively, and wherein the plurality of outlet grooves are coupled with the inner space of the casing, respectively. --

- Claim 13 (Currently Amended)   
--The scroll compressor of claim 12, wherein the plurality of outlet grooves are disposed from inner circumferential surfaces of plurality of the valve spaces toward an outer circumferential surface of the back pressure plate in a radial direction. --

	- Claim 15 (Currently Amended)
-- The scroll compressor of claim 14, wherein the bypass hole includes a plurality of bypass holes along the compression chamber, and the check valve includes a plurality of check valves to independently open and close the plurality of bypass holes, respectively, 
plurality of the valve spaces with the corresponding check valve interposed therebetween, and wherein a plurality of differential pressure spaces communicate with each other via a connection passage groove provided on the back pressure plate or the non-orbiting scroll. --

	- Claim 16 (Currently Amended)
-- The scroll compressor of claim 15, comprising a plurality of outlet grooves, wherein one of the plurality of outlet grooves is at a side of one of the plurality of valve spaces to communicate between the corresponding bypass hole and the low pressure portion of the casing when the corresponding check valve is open, wherein each of 11Serial No. 16/534,122Docket No. P-1470.01 Reply to Office Action dated May 12, 2021 the plurality of outlet grooves separately extends to an outer circumferential surface of the non-orbiting scroll or the back pressure plate. --

	- Claim 17 (Currently Amended)
	-- The scroll compressor of claim 16, wherein the plurality of outlet grooves independently communicate with the plurality of bypass holes, respectively, such that a refrigerant discharged from each of the plurality of bypass holes is independently discharged to the low pressure portion of the casing. --




Claim 20 (Currently Amended)
-- A scroll compressor, comprising:
a casing having an inner space;
an orbiting member provided in the inner space of the casing, and the orbiting member to perform an orbiting motion;
a non-orbiting member, wherein the orbiting member and the non-orbiting member to form a compression chamber, the compression chamber having a suction chamber, an intermediate pressure chamber and a discharge chamber;
a plurality of bypass holes configured to allow a refrigerant of the intermediate pressure chamber to at least partially pass;
an opening/closing valve assembly configured to open and close the plurality of bypass holes; and
a switching valve assembly configured to control the opening/closing valve assembly, the switching valve assembly to be coupled to the opening/closing valve assembly, and the switching valve assembly to be provided outside the casing,
wherein a portion of the opening/closing valve assembly is disposed on each separate one of the bypass holes to open and close the corresponding bypass hole, 
wherein the opening/closing valve assembly includes a plurality of opening/closing valves to independently open and close the plurality of bypass holes, respectively,
wherein a back pressure plate is coupled to the non-orbiting member, the back pressure plate has a plurality of valve spaces recessed into a lower surface of the back pressure plate by predetermined depths, and the plurality of opening/closing valves are slidably inserted into the plurality of valve spaces in an axial direction, respectively,
plurality of differential pressure spaces is provided at one side of each of the plurality of valve spaces with the corresponding opening/closing valve interposed therebetween, and wherein the plurality of differential pressure spaces communicate with each other via a connection passage groove provided on the back pressure plate or the non-orbiting member, 13Serial No. 16/534,122Docket No. P-1470.01 Reply to Office Action dated May 12, 2021 
wherein at least two of the differential pressure spaces communicate with each other by the connection passage groove disposed on the lower surface of the back pressure plate, 
wherein both ends of the connection passage groove are inclined toward the differential pressure spaces, respectively, and 
wherein a gasket is provided on an upper surface of the non-orbiting member, wherein the connection passage groove is overlapped with the gasket so as to be sealed. --

- Claim 21 (Currently Amended)
-- The scroll compressor of claim 20, wherein the plurality of differential pressure spaces and the plurality of valve spaces are formed with a phase difference of 1800, respectively. --

- Claim 23 (Currently Amended)
-- The scroll compressor of claim 20, wherein a horizontal sectional area of each of the plurality of differential pressure spaces is greater than a horizontal sectional area of the corresponding bypass hole.--


Claim 24 (Currently Amended)
-- The scroll compressor of claim 20, wherein each of the plurality of outlet grooves are independently disposed at each of the plurality of the valve spaces, respectively, wherein the plurality of outlet grooves are coupled with the inner space of the casing, respectively. --

- Claim 25 (Currently Amended)
-- The scroll compressor of claim 20, wherein the plurality of outlet grooves are independently disposed at the plurality of valve spaces, respectively, wherein the outlet grooves are coupled with the inner space of the casing, respectively. --

	The amendment to claims 1, 4, 7, 11-13, 15-17, 20-21 and 23-25 has been entered in order to  further define the claimed invention and place the case into condition for allowance.

	
Allowable Subject Matter
3.	An updated search was subsequently performed by the Examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Therefore, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious, and thus, claims 1, 4, 7, 11-13, 15-17, 20-21 and 23-25 are allowed over the prior art of record.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1: claim 8 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1 in the amendment filed on 06/15/2021.
Regarding claim 14: claim 19 has been canceled in that the subject matter of these claims has already been incorporated into the independent claim 14 in the amendment filed on 06/15/2021.
	- Regarding claim 20: the prior art fails to disclose or render obvious the claimed combination including the limitations directed to wherein at least two of the differential pressure spaces communicate with each other by the connection passage groove disposed on the lower surface of the back pressure plate, wherein both ends of the connection passage groove are inclined toward the differential pressure spaces, respectively, and wherein a gasket is provided on an upper surface of the non-orbiting member, wherein the connection passage groove is overlapped with the gasket so as to be sealed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746